                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Caroline McKinney Peace,                     )
                    Plaintiff,               )
                                             )      C/A No. 5:19-cv-00144-TMC-KDW
               v.                            )
                                             )                     ORDER
Andrew Saul,1                                )
Acting Commissioner of Social Security,      )
                                             )
                       Defendant.            )


       Plaintiff Caroline McKinney Peace brought this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of a final decision of the Social Security Commissioner denying her

claim for benefits under the Social Security Act. (ECF No. 1). This matter is before the court on

the Commissioner’s Motion to Remand. (ECF No. 18). The Commissioner seeks a remand for

further evaluation pursuant to sentence four of 42 U.S.C. § 405(g), and Plaintiff consents to such

a remand. Id. at 2. Accordingly, the court GRANTS the motion to remand (ECF No. 18), and

this action is REMANDED to the Commissioner pursuant to sentence four of § 405(g) for

further proceedings.


       IT IS SO ORDERED.
                                                    s/Timothy M. Cain
                                                    United States District Judge

September 4, 2019
Anderson, SC




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d).
